By the Court.

In the assignment of dower, commissioners are lo regard the rents and profits only of the several parcels of the estate out of which the dower is to be assigned. When they have ascertained the annual income of the whole estate, they ought to set off to the widow such a part as will yield her one third part of such income, in parcels best calculated for the convenience of herself and of the heirs. This rule is adapted equally to protect widows from having an unproductive part of estates assigned to them, and to guard heirs from being left, during the life of the widow, without the means of support.
The decree of the judge of probate was affirmed, and the cause remitted to him for further proceedings.